DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/4/22, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eyring et al. U.S. PGPub 2017/0193720.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyring et al. U.S. PGPub 2017/0193720.
Regarding claims 1 and 11, Eyring discloses a system for zone-based control of devices within a building management system (BMS), the system comprising: a user device (e.g. smartphone/tablet) comprising at least one processor and a display; a zone device comprising at least one processor and an input interface; and a controller of a building management system (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6), the controller comprising at least one processor configured to: receive, from the user device via a network, a request to control a zone in a building, the request comprising at least one data structure formed from a date field (e.g. date), a time field (e.g. time), a location field (e.g. location), a zone type field (e.g. room/building), and a resource field (e.g. device settings) (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); identify, responsive to the request, a plurality of available zones (e.g. rooms/floors in hotel/inn) in the building (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); receive, from the user device, a selection to control a first zone (e.g. selected room of a building/floor) from the plurality of available zones the first zone comprising at least one device, the at least one device comprising at least one of a projector, a projector screen, a lighting device, a temperature controller, a telecommunication device, or a printer (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); generate, responsive to the selection, a password (e.g. guest code) to restrict control of at least one device in the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); transmit, to the user device, the password (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); receive, via the input interface of the zone device different from the user device, the password, the zone device located in the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); and authorize, responsive to receipt of the password via the input interface of the zone device, control of the at least one device in the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6). Regarding claim 11, Eyring further discloses providing, for display via the user device, a user interface to control the at least one device after gaining access to the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6). 	Regarding claims 4 and 14, Eyring discloses the system of claim 1, wherein the controller is further configured to: detect an occupancy level (e.g. via manual input in thermostat) of the first zone; and override a temperature set point responsive to the occupancy level exceeding a threshold established in a database (e.g. adjusting existing set temperature during manual input) for the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6).  	Regarding claims 5 and 15, Eyring discloses the system of claim 1, wherein the controller is further configured to: generate a time interval based on a start time and an end time indicated by the time field of the at least one data structure of the request; and authorize control of the at least one device responsive to receipt of the password via the input interface of the zone device at a time within the time interval (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6).  	Regarding claims 6 and 16, Eyring discloses the system of claim 1, wherein the controller is further configured to: generate a time interval based on a start time and an end time indicated by the time field of the at least one data structure of the request; and prevent control of the at least one device responsive to receipt of the password via the input interface of the zone device at a time outside the time interval (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6).  	Regarding claims 7 and 17, Eyring discloses the system of claim 1, wherein the resource field indicates a projector, a computing device, a telecommunications device, or a printer; and the controller is further configured to identify the plurality of available zones based on the resource field, the plurality of available zones satisfying the resource field (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6).  	Regarding claims 8 and 18, Eyring discloses the system of claim 1, wherein the at least one device in the first zone comprises a projector, a motorized projector screen, a lighting device, a computing device, a temperature controller, a telecommunication device, or a printer (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6).  	Regarding claims 9 and 19, Eyring discloses the system of claim 1, wherein the controller is further configured to: receive an occupancy indication for the request based on a calendar entry stored in a scheduling system separate from the building management system; and identify, based on a predetermined occupancy limit stored in a database for each of a plurality of zones in the building, the plurality of available zones that satisfy the occupancy indication (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6, wherein identified occupied rental indicates occupancy). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring as applied to the claims above, and further in view of DiLuoffo et al. U.S. PGPub 2005/0051620.
Regarding claims 2, 3, 12 and 13, Eyring discloses the system of claim 1, wherein the controller is further configured to: retrieve, from a database, a policy for controlling the at least one device (e.g. adjusting thermostat, unlocking door) (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6), but does not explicitly disclose implementing the policy (such as adjusting a temperature) at a predetermined time interval prior to a start time indicated in the time field of the at least one data structure of the request. Regarding claims 10 and 20, Eyring discloses the system of claim 1, wherein the controller is further configured to: receive, from the user device, a list of identifiers (e.g. codes) authorized to access the first zone during a time interval based on the date field and the time field provided in the at least one data structure (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); receive, from an access control panel at the first zone, an identifier at the access control panel during the time interval, determine the identifier matches the list of identifiers (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6); and unlock, responsive to the determination, a remotely controlled lock to allow access to the first zone (e.g. pg. 1, ¶6-7; pg. 4, ¶40; pg. 5, ¶47-48; pg. 58-62; pg. 6, ¶58-62; pg. 9, ¶74 and 77-78; pg. 10, ¶80 and 82; Fig. 4-6), but does not explicitly disclose using a badge swipe to transmit the identifier.
 	DiLuoffo discloses adjusting a temperature of a room so that the temperature is at the user preference upon arrival (e.g. pg. 2-3, ¶21). DiLuoffo discloses using badge swipe to transmit a code to provide access to a zone (e.g. pg. 2, ¶15 and 17).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to adjust room temperature prior to user arrival and additionally use a badge swipe for zone access. One of ordinary skill in the art would have been motivated to do this to aid the comfort of the guest upon arrival and provide a backup means of access to the desired zone.
 	Therefore, it would have been obvious to modify Eyring with DiLuoffo to obtain the invention as specified in claim 2, 3, 10, 12, 13 and 20.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 27, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116